Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 22, 2022

                                        No. 04-22-00784-CR

                               EX PARTE Carmen Roque LOPEZ,

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10799CR
                            Honorable Tully Shahan, Judge Presiding


                                           ORDER
        On November 21, 2022, the court reporter filed a notification of late record, stating that
the reporter’s record has not been filed because appellant has failed to request the record in
writing. We therefore ORDER appellant to provide written proof to this court by December 2,
2022 that the appellant has requested the court reporter to prepare the reporter’s record, which
request must designate the portions of the proceedings and the exhibits to be included. See TEX.
R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than thirty days after the date
appellant’s written proof is filed with this court. If appellant fails to request the record in writing,
the court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                        _________________________________
                                                        Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court